Case: 1:20-cv-00512 Document #: 91-1 Filed: 08/16/20 Page 1 of 6 PageID #:1181




                     EXHIBIT A
              UNPUBLISHED AUTHORITIES
        Case: 1:20-cv-00512 Document #: 91-1 Filed: 08/16/20 Page 2 of 6 PageID #:1182
Kessler v. Pass, Not Reported in Fed. Supp. (2018)
2018 WL 5307821

                                                                 medical need for diagnosis and treatment of his right shoulder
                                                                 pain and a liver condition. In his motion for a preliminary
                  2018 WL 5307821
                                                                 injunction, Kessler seeks a referral to a hepatologist for his
    Only the Westlaw citation is currently available.
                                                                 suspected liver condition and a referral to an orthopedist for
      United States District Court, S.D. Illinois.
                                                                 his shoulder.
      Windsor W. KESSLER, III, Plaintiff,
                                                                 In the Report, Magistrate Judge Wilkerson noted that the
                      v.                                         observations by medical personnel—a normal range of
       Randall PASS, Leslee Brooks and                           motion in Kessler’s shoulder, a prior negative x-ray, no signs
                                                                 of physical problems, intermittent or lack of pain complaints
      Warden of USP-Marion, Defendants.
                                                                 from Kessler—were not consistent with Kessler’s subjective
                                                                 shoulder complaints and alleged functional limitations. He
              Case No. 18-cv-530-JPG-DGW
                                                                 further noted that, despite those findings, Kessler was
                            |
                                                                 prescribed physical therapy and instructed on exercise, and
                   Signed 10/26/2018
                                                                 Dr. Pass recently ordered an MRI, which was done after the
Attorneys and Law Firms                                          preliminary injunction hearing.

Windsor W. Kessler, III, Marion, IL, pro se.                     Magistrate Judge Wilkerson noted that, with respect to
                                                                 Kessler’s suspected liver condition, Kessler was given regular
Laura J. Jones, Assistant U.S. Attorney, Fairview Heights, IL,
                                                                 blood tests to check for liver indicators, had normal CT
for Defendants.
                                                                 and ultrasound scans, and has been diagnosed with Gilbert’s
                                                                 Syndrome, a common, harmless liver condition that explains
                                                                 one irregularity in Kessler’s blood tests. Otherwise, Kessler’s
MEMORANDUM AND ORDER                                             blood tests for liver function suggested no liver abnormality
                                                                 and no need for further testing or treatment of the liver.
J. PHIL GILBERT, DISTRICT JUDGE

 *1 This matter comes before the Court on the Report and         Magistrate Judge Wilkerson observed that Kessler had
Recommendation (“Report”) (Doc. 70) of Magistrate Judge          received significant healthcare for these and other health
Donald G. Wilkerson recommending that the Court deny             problems from the defendants and that it appears he is simply
plaintiff Windsor W. Kessler III’s motion for a preliminary      not satisfied with that care. Magistrate Judge Wilkerson
injunction (Doc. 29). Magistrate Judge Wilkerson held a          concluded that, although Kessler has at least some chance
hearing on Kessler’s motion on September 6, 2018, before         of success on the merits of his deliberate indifference claim,
issuing the Report. Kessler has objected to the Report (Doc.     he has not shown he will suffer irreparable harm or needs
74).                                                             immediate relief. Neither Kessler’s shoulder nor suspected
                                                                 liver condition poses any immediate need for referral to a
The Court may accept, reject or modify, in whole or in part,     specialist or for an order directing different medical treatment,
the findings or recommendations of the magistrate judge          especially in light of the ongoing efforts to evaluate and
in a report and recommendation. Fed. R. Civ. P. 72(b)(3).        treat Kessler’s problems by the USP-Marion medical staff.
The Court must review de novo the portions of the report         As such, Magistrate Judge Wilkerson concluded that an
to which objections are made. Id. “If no objection or only       injunction would serve no purpose at this time in light of
partial objection is made, the district court judge reviews      Kessler’s ongoing care.
those unobjected portions for clear error.” Johnson v. Zema
Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999).                    *2 In his objection, Kessler takes issue with a number of
                                                                 statements in the Report that were not necessary to Magistrate
Kessler filed this action under Bivens v. Six Unknown Named      Judge Wilkerson’s conclusions or recommendations, for
Agents of the Federal Bureau of Narcotics, 403 U.S. 388,         example, because Magistrate Judge Wilkerson concluded
397 (1971), alleging that defendants Randall Pass and Leslee     that Kessler has a chance of success on the merits.1 There
Brooks, medical providers at USP-Marion, where Kessler           is no need to address the accuracy of those statements.
is incarcerated, were deliberately indifferent to his serious    Apparently conceding he has not shown irreparable harm,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
        Case: 1:20-cv-00512 Document #: 91-1 Filed: 08/16/20 Page 3 of 6 PageID #:1183
Kessler v. Pass, Not Reported in Fed. Supp. (2018)
2018 WL 5307821

                                                                  If he ultimately prevails, any harm he suffers will likely
Kessler contends he cannot make such a showing without
                                                                  be compensable through money damages. Accordingly, the
a diagnosis. Finally, he takes issue with Magistrate Judge
                                                                  Court:
Wilkerson’s statement that his shoulder condition does not
interfere with his activities of daily living where Kessler          • ADOPTS the Report in its entirety (Doc. 70);
testified it wakes him up at night and causes his problems
when drying off after a shower. The Court finds, however, that       • OVERRULES Kessler’s objections (Doc. 74); and
those impairments do not amount to irreparable harm while
the defendants and other USP-Marion medical staff continue           • DENIES Kessler’s motion for a preliminary injunction
a search for a solution to Kessler’s shoulder problem.                 (Doc. 29).


The Court has conducted a de novo review of the Report
                                                                  IT IS SO ORDERED.
and finds that it is correct for the reasons set forth therein.
While Kessler has shown he has a non-negligible chance of         All Citations
prevailing on the merits, he has not shown he will suffer
irreparable harm before the final resolution of this case.        Not Reported in Fed. Supp., 2018 WL 5307821


Footnotes
1      In addition, Kessler appears to cite to portions of the hearing—for example, on the first page of his objection he cites to
       “Hearing 000081-82”—but the Court cannot discern to what he is referring. There was no hearing transcript prepared,
       and the audio recording of the hearing—to which the Court has listened—is not measured by any scale that corresponds
       to such a citation.


End of Document                                                      © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                 Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
        Case: 1:20-cv-00512 Document #: 91-1 Filed: 08/16/20 Page 4 of 6 PageID #:1184
Nieman v. VersusLaw, Inc., 512 Fed.Appx. 635 (2013)
41 Media L. Rep. 1512


                                                                 Attorneys and Law Firms
                   512 Fed.Appx. 635
             This case was not selected for                      Jason Lee Nieman, Springfield, IL, pro se.
         publication in the Federal Reporter.
    Not for Publication in West's Federal Reporter.              Steven P. Mandell, Elizabeth Morris, Attorneys, Mandell
      See Fed. Rule of Appellate Procedure 32.1                  Menkes, LLC, Lynn Urkov Thorpe, Attorney, Gonzalez,
   generally governing citation of judicial decisions            Saggio & Harlan, Chicago, IL, Peggy A. Miller, Attorney,
   issued on or after Jan. 1, 2007. See also Seventh             Gonzalez Saggio & Harlan LLP, New York, NY, for
       Circuit Rule 32.1. (Find CTA7 Rule 32.1)                  Defendants–Appellees.
            United States Court of Appeals,
                                                                 Before RICHARD A. POSNER, Circuit Judge, ANN
                    Seventh Circuit.
                                                                 CLAIRE WILLIAMS, Circuit Judge and DIANE S. SYKES,
                                                                 Circuit Judge.
   Jason Lee NIEMAN, Plaintiff–Appellant,
                    v.
          VERSUSLAW, INC., et al.,                               ORDER
           Defendants–Appellees.
                                                                  **1 Jason Nieman, an insurance-claims professional,
                                                                 appeals the dismissal of his lawsuit asserting invasion of
                        No. 12–2810.
                                                                 privacy and retaliation against Yahoo, Google, Microsoft,
                              |
                                                                 and VersusLaw, Inc., a legal-research website that provides
                 Submitted Feb. 25, 2013.*                       the public with access to records of judicial decisions for
                            |                                    a fee. Nieman alleged that the search engines operated by
                 Decided March 19, 2013.                         these companies have enabled potential employers to find
                                                                 documents related to a lawsuit he brought against a past
Synopsis
                                                                 employer; as a result, he contends, he has been passed over by
Background: Plaintiff brought action against search engine
                                                                 these employers who might be wary of his litigiousness. The
operators and legal research website asserting claims
                                                                 district court dismissed the complaint because all of Nieman's
for commercial misappropriation of his name, intentional
                                                                 claims were premised on the defendants' publication of
interference with current and prospective economic
                                                                 judicial records available to the public, which is privileged
advantage, unjust enrichment/civil conspiracy, retaliation
                                                                 under the First Amendment. We affirm.
under Illinois Human Rights Act and § 1981, violation of
Racketeer Influenced and Corrupt Organizations Act (RICO),
                                                                 According to his complaint, Nieman discovered in 2009
and violation of Lanham Act. The United States District
                                                                 that certain legal-search websites (such as Lexis/Nexis.com,
Court for the Central District of Illinois, Sue E. Myerscough,
                                                                 Justia.com, Leagle.com, andVersusLaw.com) were linking
J., 2012 WL 3201931, dismissed complaint, and plaintiff
                                                                 copies of documents from his prior lawsuit to his name.
appealed.
                                                                 That litigation involved a former employer and was settled in
                                                                 2011. When Nieman encountered *637 difficulty obtaining
                                                                 another insurance job, he suspected that potential employers
Holding: The Court of Appeals held that publication of court     had learned of his prior lawsuit online and “blacklisted” him
documents from former employee's prior lawsuit against his       from employment opportunities. Nieman alleged that in late
employer was protected by First Amendment privilege.             2011 he wrote to each of the defendants and asked them
                                                                 to delink his court cases from their online search results.
                                                                 The defendants declined. Google pointed out that it simply
Affirmed.                                                        aggregates information already published on the internet.
                                                                 VersusLaw responded that its publication of public records
                                                                 was protected by the First Amendment and that it would block
 *636 Appeal from the United States District Court for the
                                                                 links to public records only by court order.
Central District of Illinois. No. 12–3104, Sue E. Myerscough,
Judge.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
        Case: 1:20-cv-00512 Document #: 91-1 Filed: 08/16/20 Page 5 of 6 PageID #:1185
Nieman v. VersusLaw, Inc., 512 Fed.Appx. 635 (2013)
41 Media L. Rep. 1512

                                                                  longer private because they were already published in the
Nieman asserted claims for (1) commercial misappropriation
                                                                  judicial record of the plaintiff's divorce and child-support
of his name; (2) intentional interference with current and
prospective economic advantage; (3) unjust enrichment/civil       proceedings. Id. at 1232–33.
conspiracy; (4) retaliation under the Illinois Human Rights
Act and 42 U.S.C. § 1981; (5) violation of the Racketeer          The First Amendment privileges the publication of facts
Influenced and Corrupt Practices Act; and (6) violation of the    contained in lawfully obtained judicial records, even if
Lanham Act.                                                       reasonable people would want them concealed. See Fla. Star
                                                                  v. B.J.F., 491 U.S. 524, 533, 109 S.Ct. 2603, 105 L.Ed.2d 443
The district court dismissed the complaint for failure to state   (1989); Cox Broad. Corp. v. Cohn, 420 U.S. 469, 495, 95 S.Ct.
a claim. The court held that Nieman failed to state a claim       1029, 43 L.Ed.2d 328 (1975); Willan v. Columbia County,
under any of his theories of relief and that all of his claims    280 F.3d 1160, 1162, 1163 (7th Cir.2002); Haynes, 8 F.3d
were barred by the First Amendment, which privileges the          at 1232, 1233; Ostergren v. Cuccinelli, 615 F.3d 263, 286–
publication of public records. Nieman's claims, the court         87 (4th Cir.2010); Bowley v. City of Uniontown Police Dep't,
stated, were premised on the fact that defendants' websites       404 F.3d 783, 788–89 (3d Cir.2005). We have explained that
provided links to information and documents in the public         judicial “[o]pinions are *638 not the litigants' property. They
record. Also, to the extent that Nieman's claims related to       belong to the public, which underwrites the judicial system
alleged invasions of privacy or defamation, the court held        that produces them.” Pepsico, Inc. v. Redmond, 46 F.3d 29,
they were barred by the Communications Decency Act, which         31 (7th Cir.1995). Other legal documents included by the
provides limited liability protection for online services as a    court as part of the public record of the judicial proceedings
publisher or speaker of the content from websites they index.     are also covered by the First Amendment privilege. See Cox,
47 U.S.C. § 230(c)(1).                                            420 U.S. at 492, 495, 95 S.Ct. 1029; Grove Fresh Distribs.,
                                                                  Inc., v. Everfresh Juice Co., 24 F.3d 893, 897 (7th Cir.1994).
On appeal Nieman maintains that the First Amendment's             The for-profit nature of the defendants' aggregation websites
protections are not absolute. Citing our decision in Haynes       does not change the analysis; speech is protected even when
v. Alfred A. Knopf, Inc., 8 F.3d 1222, 1232 (7th Cir.1993),       “carried in a form that is ‘sold’ for profit.” See Va. State Bd.
he argues that the First Amendment does not protect the           of Pharm. v. Va. Citizens Consumer Council, Inc., 425 U.S.
publication of private facts in which the public has no           748, 761, 96 S.Ct. 1817, 48 L.Ed.2d 346 (1976); see Dex
legitimate interest and that would deeply offend a reasonable     Media W., Inc. v. City of Seattle, 696 F.3d 952, 960–61 (9th
person. The defendants' publication of court documents from       Cir.2012); Commodity Trend Serv., Inc. v. Commodity Futures
his prior lawsuit, he asserts, should not be protected because    Trading Comm'n, 149 F.3d 679, 684–85 (7th Cir.1998). All
it facilitates and encourages unlawful retaliation on the part    of Nieman's claims are based on the defendants' republication
of prospective employers who rely on third-party content and      of documents contained in the public record, so they fall
the judicial orders in question do not have any countervailing    within and are barred by the First Amendment privilege.
precedential value.                                               Accordingly, we need not address any of Nieman's remaining
                                                                  arguments.
 **2 Haynes does not help Nieman here. That case concerned
the publication of personal facts about the plaintiff, not the    AFFIRMED.
republication of documents contained in public records. 8
F.3d at 1229–30. In Haynes we affirmed the grant of summary
                                                                  All Citations
judgment for the defendant publisher on an invasion-of-
privacy claim, noting that the reader had a legitimate interest   512 Fed.Appx. 635, 2013 WL 1150277, 41 Media L. Rep.
in the facts discussed in the book, and the facts were no         1512


Footnotes
*      After examining the appellant's brief and the record, we have concluded that oral argument is unnecessary. Therefore
       the appeal is submitted on the briefs and the record. See Fed. R.App. P. 34(a)(2)(C).




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
       Case: 1:20-cv-00512 Document #: 91-1 Filed: 08/16/20 Page 6 of 6 PageID #:1186
Nieman v. VersusLaw, Inc., 512 Fed.Appx. 635 (2013)
41 Media L. Rep. 1512



End of Document                                           © 2020 Thomson Reuters. No claim to original U.S.
                                                                                      Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                        3
